Dismissed and Memorandum Opinion filed July 15, 2010

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-09-00716-CV

 
Future Energy LLC and Kent
Hytken, Appellants
V.
Frank Schaeffer, Frank
Schaeffer Construction Inc., Schaeffer Family Trust, Edward Spooner, Galveston
Shores, LP, Appellees
 

On Appeal from the 405th
District Court
Galveston County, Texas
Trial Court Cause No. 08CV1246

 
MEMORANDUM  OPINION
 
This is
an appeal from a judgment signed May 14, 2009.  On July 1, 2010, the parties
filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson,
Frost, and Seymore.